Citation Nr: 0617246	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  01-02 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	his brother


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat



INTRODUCTION

The veteran had active military service from March 1969 to 
December 1971 and from December 1973 to June 1980.  

This case was most recently remanded by the Board of 
Veterans' Appeals (Board) in October 2005.  This remand (in 
part) requested that a statement of the case be issued 
concerning claims for a rating in excess of 10 percent for a 
right thumb disability and for special monthly compensation.  
This statement of the case was issued in December 2005.  No 
substantive appeal was filed concerning these claims and 
therefore they will not be further discussed.  


FINDINGS OF FACT

1.  The veteran is service connected for these disabilities: 
lumbar spine disability (rated at 40 percent), thoracic spine 
disability (rated at 10 percent), right knee disability 
(rated at 10 percent), and right thumb disability (rated at 
10 percent).  The combined rating is 60 percent.  

2.  The preponderance of the evidence is that the veteran is 
not unemployable due solely to his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for TDIU

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  

The veteran is service connected for a lumbar spine 
disability (rated at 40 percent), thoracic spine disability 
(rated at 10 percent), right knee disability (rated at 10 
percent), and right thumb disability (rated at 10 percent).  
His combined rating is 60 percent.  

Since his multiple service-connected disabilities are rated 
at less than 70 percent disabling, the veteran does not meet 
the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  
If, however, the rating board considers that he is, in fact, 
unemployable because of service-connected disabilities, in 
spite of not meeting the schedular criteria, such a case is 
to be referred to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  To receive 
compensation for being totally disabled, a claimant must be 
unemployable solely as a result of service-connected 
disabilities.  For a veteran to prevail on such a claim, it 
is necessary that the record reflect some factor that places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In determining whether a veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.340, 
3.341(a), 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

While physicians have intermittently advised the veteran to 
take some time off at work (such as in July 1999 and 
September 2000), he appears to have maintained employment 
during the course of this appeal (primarily as a hospital 
orderly).  He complained (at his July 2001 Board hearing) 
that he was often leaving work to go to medical appointments 
and stated (at his July 2001 VA examination) that many times 
during the prior ten years his back hurt him so much that he 
had to take time off from work.  Yet he confirmed at that 
examination that he was presently working as a hospital 
maintenance man.  He also confirmed that he was still working 
as of the time of his June 2005 Board hearing (and testified 
that he sometimes used a brace at work to ease right knee 
symptoms). 

In short, the evidence does not show that the veteran's 
service-connected disabilities have prevented him from 
performing the physical and mental acts required for gainful 
employment and there are no circumstances which would place 
his case in a different position than similarly-rated 
veterans.  Accordingly, a preponderance of the evidence is 
against a finding that this case should be referred to the 
Compensation and Pension Service Director for extra-schedular 
consideration, and the claim is denied.  38 U.S.C.A. 
§ 5107(b).

II.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

A June 2003 RO letter clearly advised the veteran of the 
first, second and third elements required by Pelegrini II.  
He has never been explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claim.  However he 
has effectively been notified of the need to provide such 
evidence.  The June 2003 letter informed him that additional 
information or evidence was needed to support his claim and 
asked him to send the information or evidence to the RO.  In 
addition, an April 2003 supplemental statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  Under these circumstances the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession. 

As detailed above, the claim for TDIU is denied.  Therefore, 
any failure of VA in providing the veteran with specific 
notice concerning an effective date relating to this claim is 
harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Although notice was provided after the initial 
adjudication of the veteran's claim, this was also harmless 
error.  VA satisfied its notice requirements by April 2003 
and readjudicated the claim in a November 2004 supplemental 
statement of the case.  VA has also provided him every 
opportunity to submit evidence, argue for his claim, and 
respond to VA notices.  

Numerous VA and private outpatient records are in the file, 
as are the transcripts of a July 2001 local hearing and the 
June 2005 Board hearing.  The veteran underwent VA 
examinations in January 2000, July 2001, January 2003, 
February 2003, and June 2004 (and the reports of these 
examinations have been obtained and reviewed).  The veteran 
has not indicated that there are any outstanding records 
pertaining to his claim.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claim.  

ORDER

A TDIU is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


